Citation Nr: 1014073	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-13 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1993 to April 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to a TDIU.  A timely appeal was noted from that decision.


FINDINGS OF FACT

1.  Service connection is currently in effect for chronic low 
back strain with degenerative disc disease (40 percent); 
gout, right ankle (20 percent); chronic myofascial pain 
syndrome of the neck, with right shoulder involvement (20 
percent); hypertension (10 percent); gastroesophageal reflux 
disease (GERD) with hiatal hernia and esophagitis (10 
percent); pes planus with history of plantar fasciitis (10 
percent); muscle tension headaches (10 percent); residuals, 
left wrist tendon injury (10 percent); hemorrhoids 
(noncompensable); and iron deficiency anemia 
(noncompensable).  

2.  The Veteran completed high school and has experience as a 
janitor and contractor.  He reportedly last worked in 2004.  

3.  The Veteran's service-connected disabilities alone do not 
prevent him from securing or following substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.25, 4.26 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated June 2004, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim for a TDIU; information and evidence 
that VA would seek to provide; and information and evidence 
that the Veteran was expected to provide.  Because 
entitlement to a TDIU is denied, any question as to the 
effective date is moot, and there can be no failure to notify 
prejudice to the Veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for a TDIU in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
The most recent VA examination of record is dated July 2004, 
over 5 years ago.  The Veteran's representative has argued 
that this examination is no longer contemporaneous and that a 
remand for a new examination may be appropriate.  However, 
entitlement to a new VA examination is shown only where there 
is evidence that the disability has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  In this case, no 
medical or lay evidence has been received since the July 2004 
examination which indicates that the Veteran's service-
connected disabilities have increased in severity, or that 
they are the sole cause of his inability to maintain 
employment.  Thus, entitlement to a new VA examination has 
not been established by the evidence of record.  Id.  

The Veteran has submitted a written employment history, and 
the record reflects that he has also received VA vocational 
rehabilitation services which were not noted on that history.  
Neither the employment records nor the Veteran's vocational 
rehabilitation folder have been associated with the claims 
file.  However, as will be demonstrated below, the evidence 
of record shows that the Veteran's service-connected 
disabilities do not prevent him from working, and that a non-
service-connected disability also plays a role in the 
Veteran's alleged inability to maintain employment.  
Therefore, under the circumstances of this case, additional 
efforts to assist the Veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  

The Board is satisfied that the duties to notify and assist 
have been met.

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
Entitlement to a TDIU must be based solely on the impact of 
the Veteran's service-connected disability on his 
employability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the Veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the Veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321. 

Service connection is currently in effect for chronic low 
back strain with degenerative disc disease (40 percent); 
gout, right ankle (20 percent); chronic myofascial pain 
syndrome of the neck, with right shoulder involvement (20 
percent); hypertension (10 percent); gastroesophageal reflux 
disease (GERD) with hiatal hernia and esophagitis (10 
percent); pes planus with history of plantar fasciitis (10 
percent); muscle tension headaches (10 percent); residuals, 
left wrist tendon injury (10 percent); hemorrhoids 
(noncompensable); and iron deficiency anemia 
(noncompensable), for a combined evaluation of 80 percent.  
As the Veteran has a disability rated greater than 40 
percent, and a combined rating that exceeds 70 percent, he 
meets the schedular requirements for consideration for a 
TDIU.  38 C.F.R. § 4.16.  

The question that remains, therefore, is whether his service- 
connected disabilities preclude him from obtaining or 
engaging in substantially gainful employment.  The central 
inquiry is "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non service-connected disabilities nor 
advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

For the Veteran to prevail on his TDIU claim, it is necessary 
that the record reflect some factor which takes his case 
outside the norm of other such Veterans.  38 C.F.R. §§ 4.1, 
4.15.  The sole fact that the Veteran is unemployed or has 
difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment.  

Analysis

The Veteran was discharged from active service in April 2000, 
and sought inpatient drug and alcohol rehabilitation service 
in January 2001. At the time of his admission, the Veteran 
was employed full-time; however, in a clinical note dated in 
February 2001, the Veteran advised that he had been 
terminated from his job due to his drug use.  The note does 
not reflect that any service-connected disabilities played a 
role in the loss of his employment.  

On VA examination in December 2001, bilateral pes planus was 
noted, with pain noted as a "3" out of 10.  His pain was 
relieved with shoe inserts and rest.  The examiner noted that 
the Veteran's pes planus had some impact on his employment 
and daily life, but no further detail on the level of 
impairment caused by pes planus was provided.  At that time, 
the Veteran was employed as a janitor at the VA Medical 
Center (VAMC) in Shreveport, Louisiana.  

During a December 2001 VA spine examination, the Veteran 
reported constant pain, worse when walking a half mile or 
standing 20 minutes, and better at rest.  Flexion of the 
lumbar spine was to 70 degrees out of a possible 90; 
extension was to 30 degrees; lateral flexion was to 20 
degrees bilaterally; and rotation was to 32 degrees 
bilaterally.  Muscle spasms and mild pain were noted.  The 
diagnosis was "chronic back strain with no loss of motion or 
function."  Although the examiner reported that the 
Veteran's spine disability affected his employment and daily 
life, no detail on the specific level of impairment was 
provided

An October 2002 MRI of the Veteran's lumbar spine showed a 
"moderate size central soft disc herniation at L5-S1 without 
apparent lateralization."  A July 2003 X-ray of the 
Veteran's right ankle, which had been affected previously by 
gout, was normal, with no signs of abnormalities.   

In May 2003, the Veteran requested a back brace "to assist 
with lifting work in the file room."  The back brace was 
issued later that month, and the Veteran stated that he 
"felt immediate relief."  

On VA examination in September 2003, the level of severity of 
each of the Veteran's service connected disabilities was 
reviewed.  GERD was active when lying down, but caused no 
functional impairment.  Pes planus caused significant pain, 
described as sharp and shooting, alleviated only minimally by 
orthotics.  Daily flareups consisted  of increased pain, 
which lasted as long as he remained standing.  Pes planus was 
noted on physical examination, but X-ray studies were 
negative for bony abnormalities.

The Veteran had tension headaches with associated blurred 
vision each morning for 30 to 60 minutes, which made caring 
for his children difficult.  In addition to pain, he also had 
weakness and fatigability associated with the headaches.  A 
CT scan of the Veteran's brain showed no underlying 
neurological disorder.  

Hypertension was well-controlled with medication, and it had 
no significant impact on the Veteran's employment or daily 
life.

Myofascial pain syndrome symptomatology included pain on 
rotation of the cervical spine.  Muscle relaxers, the only 
form of pain treatment available to the Veteran, were 
ineffective.  A CT scan and X-ray study of the Veteran's 
cervical spine were normal. On physical examination, the neck 
was described as "supple," and there were no palpable 
muscle spasms; however, there was some limitation of motion 
of the cervical spine.

The Veteran's lumbar spine symptomatology was described as 
constant pain, radiating from the lumbar spine to the 
cervical spine, with muscle spasms and radiculopathy in both 
lower extremities.  Various therapies had brought little 
relief from the pain.  The lumbar spine disability caused 
difficulty in bending and lifting his children, and, in the 
Veteran's view, was also the primary cause of his inability 
to maintain employment.  

A normal lumbar spine was noted on X-ray.  On physical 
examination, the back had a normal curvature.  There was no 
paraspinous tenderness.  The Veteran was able to walk on his 
toes and heels, as well as tandem walk.  Straight leg raising 
was to 70 degrees on the right, 80 degrees on the left, with 
some resistance.  Lasegue's sign was positive on the right.  
Motor examination showed no impairment of deep reflexes or 
motor deficits in the cranial nerves.  Motor strength was 
excellent in lower extremity flexors and extensors.   

Episodes of gouty arthritis affected the Veteran's right 
ankle, with the most recent flareup occurring 2 weeks prior 
to the examination.  Flareups lasted from 4 to 7 days, but he 
did not seek treatment for them.  An X-ray study of the 
Veteran's right ankle was normal.  On physical examination, 
there was no synovitis, erythema, effusion, warmth, or 
tenderness.   

The Veteran had minor flareups of hemorrhoids which were 
described as minor and not incapacitating.  

His service-connected left wrist disability caused 
significant pain at the ulnar aspect, with weakness and 
stiffness.  The frequency of his pain was daily, especially 
when lifting anything over 5 pounds.  He reported that his 
left wrist kept him from engaging in some family chores such 
as lawn work.  He could not carry groceries or lift his 
children due to his wrist pain.  An X-ray of the Veteran's 
left wrist was normal, however, and physical examination 
showed no evidence of synovitis, erythema, effusion or 
warmth.  There was pain on palpation of the ulnar aspect of 
the left wrist.

When discussing the effect of his service-connected 
disabilities on his employability and daily life, the Veteran 
stated that he had left the his job at the VA facility in 
Shreveport voluntarily, as a result of an unspecified 
"medical problem."  He later admitted that he had been 
"terminated secondary to excessive absenteeism."  The 
Veteran explained that his absenteeism was due to his 
service-connected "feet and back" disabilities, but 
acknowledged that there was no documentation of that in his 
employment records.  The Veteran denied that he had ever 
worked in the file room at the VAMC in Shreveport, stating 
that he had been unemployed for 18 months.  The examiner 
noted that the Veteran was actively abusing drugs and 
alcohol.     

As to his activities of daily life, the Veteran reported that 
he exercised for one hour each day and cared for his two 
small children for approximately 9 hours each day.  He was 
able to perform basic household chores and take his daughter 
to see a doctor.  

On VA mental health examination in February 2004, a long 
history of drug and alcohol abuse was noted, with "warnings 
from employers and loss of employment" noted as a 
consequence.  

The Veteran received another VA examination in July 2004.  
The level of impairment caused by the Veteran's service-
connected disabilities was essentially unchanged from the 
September 2003 examination.  The Veteran reported that he had 
recently become employed in the VAMC's file room through VA's 
vocational rehabilitation program.  His service-connected 
disabilities, specifically his degenerative disc disease, 
myofascial pain syndrome, gouty arthritis, pes planus, and 
tension headaches, often caused difficulties in discharging 
the duties of his employment, which included lifting and 
carrying heavy objects, and standing for long periods of 
time.  However, the Veteran's supervisors accommodated his 
disabilities by allowing him to sit and work at a computer 
during a flareup.  

The examiner found that the Veteran's non-service-connected 
drug and alcohol abuse "likely impact[ed] his employability 
significantly as the Veteran has reported terminations from 
his job as well as the loss of his family due to these 
problems."  The examiner further found that neither his 
service-connected disorders nor his non-service-connected 
disorders rendered the Veteran unemployable, as he could work 
manual labor and/or desk jobs under specified conditions.  

On review, a preponderance of the medical evidence of record 
shows that the Veteran's service-connected disabilities alone 
do not preclude him from securing or following a 
substantially gainful occupation.  Evaluations have found 
that these disorders do not prevent the Veteran from working, 
as he is capable of engaging in sedentary employment.  The 
September 2003 VA examination report showed that the 
Veteran's individual service-connected disabilities are not 
so severe as to cause total unemployability.  His 
degenerative disc disease does not result in any 
incapacitating episodes requiring physician-prescribed 
bedrest, and there was no evidence of bilateral radiculopathy 
on neurological examination.  GERD and hypertension are well 
controlled.  Tension headaches occurred in the morning, but 
the Veteran reported that he was still able to engage in 
daily activities, including working in the VAMC file room and 
caring for his children.  The Veteran did complain of pain in 
the cervical spine, right ankle and left wrist, and some 
limitation of motion was observed on physical examination; 
however, X-ray studies and CT scans of those areas were 
negative for abnormalities.  The Veteran did not receive 
regular treatment for any of his service-connected 
disabilities except degenerative disc disease of the lumbar 
spine.  

While the Veteran's service connected disabilities do cause a 
certain level of impairment, the level of impairment to the 
Veteran's employment is adequately reflected in the 
disability evaluations he currently receives for his service-
connected disabilities.  The record does not demonstrate that 
the Veteran's service-connected disabilities, in and of 
themselves, are of such severity as to preclude the Veteran's 
participation in all forms of substantially gainful 
employment.  The Veteran's stated employment history states 
that he became unable to work in 2002; however, the evidence 
of record shows that the Veteran was working at the VAMC in 
Shreveport in May 2003 and July 2004.  Since the filing of 
his claim, the Veteran has participated in vocational 
rehabilitation programs and is responsible for the care of 
his two small children for approximately 9 hours each day.  
Both of these endeavors involve a certain amount of manual 
labor, including lifting, bending and stooping, an indicator 
that the Veteran's service connected disabilities do not 
preclude from participating in substantially gainful 
employment.  

The July 2004 examiner found that the Veteran was capable of 
employment with certain accommodations, such as the ability 
to engage in sedentary work.  The Veteran has indicated that 
he received such accommodations while working at the VAMC in 
Shreveport.  After review of the evidence of record, the 
Board finds that a clear preponderance of the evidence 
establishes the Veteran's service-connected disabilities do 
not prevent him from engaging in substantially gainful 
employment. 

The Veteran asserts that his service-connected disabilities 
alone are the cause of his unemployability.  Thus, the Board 
must assess the competence and credibility of the Veteran as 
to these assertions.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 
303 (2007), the Court, citing Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994), emphasized that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting 
competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The record reflects that the Veteran's service-connected 
disabilities, particularly his degenerative disc disease, do 
have an impact on the Veteran's employability.  However, his 
non-service-connected drug and alcohol abuse have also played 
a significant role in his inability to maintain substantially 
gainful employment.  While receiving treatment for drug and 
alcohol abuse in 2001, the Veteran acknowledged that he had 
lost jobs because of his addictions.  In February 2004, the 
Veteran advised a VA mental health examiner that his 
inability to maintain employment was a consequence of his 
drug and alcohol abuse.  The July 2004 VA examiner concurred 
with that assessment, finding that the Veteran's non-service-
connected drug and alcohol abuse "likely impact[ed] his 
employability significantly as the Veteran has reported 
terminations from his job as well as the loss of his family 
due to these problems."  The Veteran's assertions that his 
service-connected disabilities are the sole cause of his 
unemployability are inconsistent with the evidence of record, 
which clearly shows that his non-service-connected drug and 
alcohol abuse have also played a role in his inability to 
maintain employment.  Thus, the Veteran's testimony as to the 
cause of his unemployability lacks credibility and is of 
limited probative value.  

Based on the foregoing, the Board finds that a TDIU under the 
provisions of 38 C.F.R. § 4.16 is not warranted.   


ORDER

Entitlement to a TDIU is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


